Citation Nr: 1541617	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1980 to March 1981 and on active duty from November 1990 to January 1991. He had additional service in the South Carolina Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO.

The Veteran testified at a Board hearing at the RO held in March 2013 before a Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

The Board notes that the VLJ who conducted the March 2013 hearing has since retired. So, pursuant to 38 U.S.C.A. § 7107(c)  and 38 C.F.R. §§ 20.707 , 20.717, the Veteran was informed by letter dated in August 2015 of his right to have another hearing before a different Veterans Law Judge who would ultimately decide his appeal. The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing. In August 2015, the Veteran responded that he did not want another hearing and requested that his claims be decided based on the evidence of record.

The Board previously remanded this issue in April 2014 for additional development. Some of the development has been completed and the case has been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In the April 2014 remand, the Board instructed the AOJ to schedule the Veteran for VA examination to evaluate whether his pre-existing Crohn's Disease was aggravated during his period of active service from November 1990 to January 1991. 

While the Board is aware that the Veteran underwent examination in April 2014, the examiner commented that "review of the Veteran's records via VBMS reveal no service treatment records from November 1990 to January 1991 that would allow one to determine whether or not the Veteran's Crohn's Disease was aggravated beyond its natural progression during this interval. I am happy to revisit this case when and if records from this interval are made available." In a March 2015 addendum the examiner reiterated that "the Veteran's VBMS file was again reviewed and no STRs were found. Without review of medical records corresponding to the Veteran's dates of military service, it is impossible to opine whether or not his pre-existing Crohn's disease was aggravated beyond its natural progression as a result of military service without resulting to mere speculation."

Here, it seems that the Veteran's service treatment records were not associated with the VBMS file provided to the examiner for review. However, the Board notes that the Veteran's service treatment records are now associated with the VBMS file. Accordingly, the AOJ should obtain an addendum opinion as to whether the Veteran's pre-existing Crohn's Disease was aggravated during his period of active service from November 1990 to January 1991.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an the VA examiner who conducted the April 2014 examination, or a suitable substitute, in order to obtain an opinion as to the nature and likely etiology of his claimed Crohn's Disease. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to specifically include the Veteran's service treatment records (including November 1990 records documenting evaluation of the Veteran's Crohn's Disease), the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's pre-existing Crohn's Disease was aggravated (i.e., worsened beyond its natural progression) during his period of active service from November 1990 to January 1991. 

If the examiner does not have access to electronic medical records, any such relevant records, to specifically include the Veteran's service treatment records (including November 1990 records documenting evaluation of the Veteran's Crohn's Disease),  must be printed and made available to the examiner  for review. The examiner must provide a complete rationale for all the findings and opinions.  

2. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.   

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




